DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/955340 filed on 12/30/19, 62/960921 filed on 1/14/20, 62/965162 filed on 1/23/20, 62/090200 filed on 10/10/20. 
Drawings
The drawings were received on 12/30/20.  These drawings are objected to.
The drawings are objected to because Figures 1-6 is/are titled improperly because the titles of each figure must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Sheets 1-7 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. In the instant case, the sheet numbering is not centered, is not larger than the reference characters, and lacks the oblique line. 
Figures 4a-4b are confusing because these figures illustrate a “sectioning component 8” floating on a person’s finger and not actually attached to the device in any way. Element “25” is described as a “pin”, but this pin is not illustrated as directly attached to any portion of the device, making it unclear what exactly is illustrated and how the device works. Clarification or correction is requested.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sectioning component…disposed on the comb component” of claims 2 and 8 must be shown or the feature(s) canceled from the claim(s).  Currently, as discussed above, the sectioning component is not illustrated connected to the device and instead is illustrated floating on a person’s finger somehow. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6-7 and 9-10 is/are objected to because of the following informalities:  
Claim 6: replace “wherein the comb component has two rings” with ---wherein the plurality of rings includes two rings---. 
Claim 7: replace “the comb component has four plurality of segments” with ---wherein the plurality of segments includes four segments---. 
Claim 9: replace “wherein the comb component has three rings” with ---wherein the plurality of rings includes three rings---. 
Claim 10: replace “the comb component has four segments” with ---wherein the plurality of segments includes four segments---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2: this is a new claim and not an originally filed claim; this claim requires “a plurality of segments adapted to be held together by a pin”; however, the language “adapted to be” makes it unclear if applicant is positively claiming a pin or just the ability of the segments to be held together with a pin. Furthermore, the plurality of segments are only present in the embodiment of Figure 4, which requires a series of pins to hold the segments together and not one, making it unclear how a single pin can hold multiple segments together as appears to be claimed. clarification or correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randolph (US 8479749).
Claims 14-16: Randolph discloses a hair styling tool (10) comprising a comb component (20+30+40) and a sectioning component (50), the comb component having two sets, or rows, of teeth (see Fig 2) and being adapted to slide onto a user’s finger via the central portion (20) with the sectioning component (50) being configured for sectioning hair and being disposed on the comb component (see Figs 1-2) an the comb component is interchangeable since it can be removed from a user’s finger and replaced (see Figs 1-2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20200170318) in view of Consigny (US 4507804).
Claims 2 and 6-7: Davis discloses a hair styling tool comprising: a glove component (500, Fig 5) having a glove body (see Fig 5) and a plurality of protective fingertips (510+520+530+540+550); a comb component (202, Fig 2B) having one set of teeth (235) removably attached to the glove by a ring (140) and a sectioning component (237) having a tip and being disposed on the comb component (see Fig 2B). Davis discloses the invention essentially as claimed except for the finger mounted comb component being attached by at least two spaced apart rings instead of a single long ring and the comb component being formed by a plurality of segments, at least four, held together by pins. 
Consigny, however, teaches making finger mounted tools (10) comprising a plurality of rings (38+40+28) adapted to fit on a user’s finger (see Figs 1-2) out of a plurality of segments (30+30a+30b+30c+32), that amount to at least four segments, disposed on at least two of the rings and joined together with a plurality of pins (36) in order to allow the finger mounted tool to conform to the curvature of the finger (Col 2, 35-45) and protect the finger from cutting tools (see Fig 1). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the comb finger mounted attachment of Davis by providing it made of a plurality of hinged together segments and joined to the glove using the plurality of rings taught by Consigny in order to enable the finger mounted comb component tool of Davis to conform to a curvature of the user’s finger. 
Claim 3: modified Davis discloses the invention of claim 2 and Davis teaches the glove and its corresponding fingertips are selectively removable from a user’s hand, so they are adapted to selectively remove, as best understood. 
Claim 4: modified Davis discloses the glove being made of a chemical and liquid resistant material [0044] including polymers [0044] and discloses the invention essentially as claimed except for this polymer being silicon. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the glove of Davis to be made of a silicon polymer specifically, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Claim 5: modified Davis discloses the invention of claim 2 and Davis further discloses the sectioning component to be removable and retractable (see Figs 2A-2B) [0028]. 
Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consigny (US 4507804) in view of Davis (US 20200170318).
Claim 8: Consigny discloses a protective finger tool (10) comprising a plurality of rings (38+40+28) adapted to fit on a user’s finger (see Figs 1-2), a plurality of segments (30+30a+30b+30c+32) disposed on the plurality of rings, a plurality of pins (36) adapted to secure the segments together (see Figs 1-2). Consigny discloses the tool being used for protecting fingers from cutting tools (see Fig 1) and it is known that cutting hair involves using cutting tools. Consigny discloses the invention essentially as claimed except for a comb component with a sectioning component removably attached to the finger protector. 
Davis, however, teaches providing protective hand coverings (500) with removable comb components (202, Fig 2B) carrying a series of teeth (235) and a sectioning component (237) attached to the comb component in order to allow a user to comb and part hair while protecting the hair from liquids and chemicals. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the protective finger tool of Consigny with a removable comb component as taught by Davis in order to allow a user to protect their fingers from cuts during a haircut while also allowing the user to comb and section hair using the same tool. 
Claims 9-10: modified Consigny discloses the invention of claim 8 and Consigny further discloses the device including three rings (38+28+40) and at least four segments (30+30a+30b+30c+32). 
Claim 11: modified Consigny discloses the invention of claim 8 and the proposed modification includes adding the comb component of Davis removably attached to the finger covering of Consigny and Davis discloses the set of teeth disposed in a rectangle shape (see Fig 2B) so modified Consigny teaches this limitation. 
Claims 12-13: modified Consigny discloses the invention of claim 8 and the proposed modification includes adding the comb component of Davis removably attached to the finger covering of Consigny and Davis discloses the sectioning component being retractable (see Fig 2B), as well as the comb being removable/interchangeable [0028 & 0056], so modified Consigny teaches these limitations. 
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consigny (US 4507804) in view of White (US 20090038159).
Regarding the claimed invention being “a hair styling tool” as recited in the preamble of claim 8, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Consigny in view of White was considered capable of performing the cited intended use.	
Claim 8: Consigny discloses a tool (10) comprising a plurality of rings (38+40+28) adapted to fit on a user’s finger (see Figs 1-2), a plurality of segments (30+30a+30b+30c+32) disposed on the plurality of rings, a plurality of pins (36) adapted to secure the segments together (see Figs 1-2). The distal most tip of the device (end of 30c) can operate as a sectioning component having a tip and disposed on the segments. Consigny discloses the tool being used for protecting fingers when cooking in the kitchen and cutting food (see Fig 1) and discloses the invention essentially as claimed except for a comb/brush component with a set of teeth joined to the segments. 
White, however, teaches providing a finger mounted kitchen tool (5) formed of a plurality of segments (14+16) including a comb/brush (78) on its top surface for cleaning fruits or vegetables [0056] when cooking. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the kitchen finger tool of Consigny by attaching a flexible brush/comb on a top surface of the plurality of segments in view of White in order to allow a user to brush/clean fruits and vegetables with the finger tool, as well. 
Claim 9: modified Consigny discloses the invention of claim 1 and Consigny further discloses the plurality of rings including three rings (40+38+28, see Figs 2 & 6). 
Claim 10: modified Consigny discloses the invention of claim 1 and Consigny further discloses the plurality of segments including more than four segments (see Figs 1-2). 
Claim 11: modified Consigny discloses the invention of claim 1 and since White discloses the comb/brush teeth to be formed into a rectangular shape (78, see Fig 1) and the proposed modification is to provide the comb/brush of White on a top of the plurality of segments of Consigny, modified Consigny teaches the “set of teeth” being rectangle shaped. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772